PER CURIAM.
On two separate occasions appellant Jerome Davis sold rock cocaine to a paid police informant. With respect to each transaction appellant was convicted of and sentenced for both sale of cocaine and possession of cocaine with intent to sell. This was improper. See, e.g., Wright v. State, 557 So.2d 906 (Fla. 2d DCA 1990). Accordingly, we remand this case to the trial court with directions to vacate the judgments and sentences for possession with intent to sell. The judgments and sentences for sale of cocaine are affirmed.
HALL, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.